Citation Nr: 1511057	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's August 2010 VA Form 9, he requested a hearing before the Board; he failed to report for such hearing in July 2013.  He has not requested that the hearing be rescheduled, and the Board deems his request for a hearing to be withdrawn.  In May 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case has now been assigned to the undersigned.

The Veteran had also initiated appeals of denials of an increased rating for posttraumatic stress disorder (PTSD), a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, and service connection for coronary artery disease (CAD).  An August 2010 rating decision granted a 100 percent rating for PTSD for the entire period of the claim, and a December 2010 rating decision granted a TDIU rating and service connection for CAD.  Consequently, those matters are not before the Board.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service (to include as due to his exposure to herbicide agents therein) or was caused or aggravated by a service-connected disability.

2.  Erectile dysfunction was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service (to include as due to his exposure to herbicide agents therein) or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or to service-connected disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters in April 2008 (for erectile dysfunction) and September 2008 (for erectile dysfunction and hypertension) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  The April 2008 letter (for erectile dysfunction) and a July 2010 letter (for hypertension) also notified the Veteran of the evidence and information necessary to substantiate his claims on a theory of secondary service connection.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO arranged for pertinent VA examinations in November 2000, September 2008, June 2010, and October 2014 (with addendum VA medical opinions provided in November 2014).  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's May 2014 remand was fully completed, as the RO asked the Veteran to authorize the release of any pertinent private treatment records, secured updated VA treatment reports for the record, and arranged for pertinent VA examinations with adequate medical opinions.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.




Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that, if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e)) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Hypertension

Some chronic diseases (to include hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service connection for hypertension as a result of exposure to herbicides in Vietnam or as secondary to his service-connected PTSD and/or his service-connected CAD.  His DD Form 214 confirms that he served in the Republic of Vietnam and that he participated in combat.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of hypertension, and his blood pressure on service separation examination in January 1970 was 120/80.  Post-service, on VA general medical examination in November 2000, it was noted that he had hypertension diagnosed in 1993.  Subsequent VA treatment records noted his ongoing treatment for hypertension.  October 2007 and March 2008 VA treatment records noted that his hypertension was "currently not at goal but [he] did not take any anti-hypertensives today," and he was instructed that he can "continue taking [A]tenolol [for blood pressure] and cannot increase dose secondary to bradycardia."  Statements by his VA social worker and VA psychiatrist in June 2008, November 2008, and May 2009 noted that his PTSD-related symptoms included "severe and chronic sleep disturbance that leads to impairments in attention and concentration and [he] often awakes in a cold sweat and increased heart rate."

On VA hypertension examination in October 2014, the Veteran was diagnosed with hypertension, with the date of diagnosis noted to be in the 1990s.  In an accompanying October 2014 medical opinion, the VA examiner (an internist) opined that it was less likely as not that the Veteran's hypertension was incurred or aggravated during his service (taking into account his exposure to herbicides in service).  For rationale, the examiner noted that, as per the Veteran's history and the available records, his hypertension began in the 1990s; he served in Vietnam for one year in 1968-1969, predating his onset of hypertension; and hypertension is not a recognized presumptive disease associated with Agent Orange or other herbicides.  Furthermore, the examiner opined that the Veteran's hypertension is most likely essential hypertension.  The examiner also opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD and/or CAD.  For rationale regarding PTSD, the examiner noted that, while blood pressure may transiently increase with PTSD, PTSD is not likely to cause a sustained, persistent elevation in blood pressure.  For rationale regarding CAD, the examiner noted that it was unlikely that the Veteran's hypertension was caused by his CAD, because CAD is not a cause of hypertension.

In an addendum medical opinion in November 2014, the October 2014 VA examiner again opined that it was not at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during his service (taking into account his exposure to herbicides in service) or that it was caused or aggravated by his service-connected PTSD and/or CAD.  For rationale regarding service, the examiner noted that the Veteran had been diagnosed with hypertension in the 1990s, over 20 years after leaving service; there was no clearly documented continuum of care from service to the 1990s; and hypertension is not a presumptive condition related to Agent Orange or exposure to herbicides.  For rationale regarding PTSD, the examiner noted that he was not aware of any credible scientific literature that confirms that PTSD causes or permanently aggravates hypertension beyond its natural progression; and while it is well known that stress can transiently elevate blood pressure in all individuals (the adrenaline "flight or fight response"), this is a normal response to catecholamine release and such temporary elevation does not cause or permanently aggravate hypertension.  For rationale regarding CAD, the examiner noted that he was not aware of any credible scientific literature that confirms that CAD causes or permanently aggravates hypertension beyond its natural progression.

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, hypertension is not a disease that is presumed service-connected when manifested in an herbicide-exposed Veteran; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to his hypertension.

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  See Combee, 34 F.3d at 1042.  The National Academy of Sciences has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  However, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's hypertension and his herbicide exposure in service, namely the medical opinions rendered by the October 2014 VA examiner in October 2014 and November 2014, is against the Veteran's claim.  These opinions are by a medical professional (who is competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  Thus, such opinions are the most probative evidence in this matter.  Consequently, service connection for hypertension as secondary to herbicide exposure is not warranted.  See 38 C.F.R. § 3.303(b).

The evidence shows that the Veteran has been treated for hypertension during the period of the current claim.  His service treatment records are silent for hypertension, and there is no evidence that hypertension was manifested to a compensable degree in the first year following his discharge from active duty.  Consequently, service connection for hypertension on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from hypertension continuously since service.  See 38 C.F.R. § 3.303(b).

With regard to the Veteran's contention that his hypertension is secondary to his service-connected PTSD and/or his service-connected CAD, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's hypertension and his service-connected PTSD and CAD, namely the medical opinions rendered by the October 2014 VA examiner in October 2014 and November 2014, is against the Veteran's claim.  These opinions are by a medical professional (who is competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  Thus, such opinions are the most probative evidence in this matter.  Consequently, service connection for hypertension as secondary to his service-connected PTSD and/or his service-connected CAD is not warranted.  See 38 C.F.R. § 3.310.

The Veteran is competent to describe any discernible symptoms of his hypertension without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his hypertension (relating such to his in-service herbicide exposure or to his service-connected disabilities) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of hypertension is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, the appeal in this matter must be denied.

Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction as a result of exposure to herbicides in Vietnam or as secondary to his service-connected PTSD (to include medication taken for such), his service-connected CAD (to include medication taken for such), and/or his hypertension.   His DD Form 214 confirms that he served in the Republic of Vietnam and that he participated in combat.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of erectile dysfunction.  Post-service, a March 2008 VA treatment record noted his report of having erectile dysfunction since his heart operation in 2000.  Subsequent VA treatment records noted his ongoing treatment for erectile dysfunction.  An August 2008 VA treatment record noted that his sexual functioning had been "inconsistent" and that he was not sure about timing or contributing medication factors, but believed "it may have started 'ever since I started talking [in PTSD clinic].'"

On VA genitourinary examination in September 2008, it was noted that he had had erectile dysfunction for one year and that he took no medication for it because of his heart condition.  The VA examiner (a nephrologist) opined that it was less likely as not that the Veteran's erectile dysfunction was secondary to his PTSD, with the rationale being that the erectile dysfunction was more likely secondary to hypertension, diffuse vascular disease affecting the coronary arteries, peripheral vascular disease, and hyperlipidemia associated with heavy smoking and alcoholism; no further rationale was provided.

A December 2009 VA treatment record noted that the Veteran had started Prozac but complained of sexual side effects; he expressed not wanting to continue with the Prozac, and was started on another cardiac medication at the same time as Prozac, but could not change the cardiac medication and was therefore hoping Prozac was the cause (of the sexual side effects).  A February 2010 VA treatment record noted that he was interested in discussing options with a sexual dysfunction clinic; thereafter, in April 2010, he noted that he had met with the sexual dysfunction clinic and was pessimistic.

On VA heart examination in June 2010, it was noted that the Veteran's erectile dysfunction began with a gradual onset approximately three to four years ago, and that "because of his heart he has not been a candidate for Viagra or the analogs."  The VA examiner (a urologist) noted that the cause for the Veteran's erectile dysfunction had not been determined, but opined that it was not at least as likely as not that such was due to or aggravated by his ischemic heart disease, with the rationale being: "He has been on his cardiac medication for a significant period of time prior to the development of this problem making these drugs an unlikely culprit...There is no relationship between ischemic heart disease and erectile dysfunction.  One does not cause the other.  There appears to be no clinical reason in this particular [V]eteran why his ischemic heart disease should render him impotent."

On VA genitourinary examination in October 2014, the Veteran was diagnosed with erectile dysfunction, with the date of diagnosis noted to be in 2006.  The examiner (an internist) noted that the etiology of the Veteran's erectile dysfunction was "multifactorial - likely vascular disease, longstanding cigarette smoking and previous history of heavy alcohol use are contributors."  In an accompanying October 2014 medical opinion, the VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD or medication taken for such, or was due to his service-connected CAD and medications and/or his hypertension.  For rationale regarding medications, the examiner noted that the Veteran had been on medications for PTSD, but erectile issues began prior to starting medications on a regular basis in 2008; his current medication, buproprion, is not a cause of erectile dysfunction; and he had been on cardiac medications and antihypertensives since 2000, predating the onset of his symptoms of erectile dysfunction in 2006.  Therefore, the examiner opined that it was unlikely that drugs were the cause of his erectile dysfunction.  For rationale regarding PTSD, the examiner noted that, while it was possible that the Veteran's PTSD may have intermittently contributed to his erectile dysfunction, it was unlikely that it caused permanent, sustained dysfunction, and the Veteran had admitted to having had an erection/ejaculation two months ago.  Therefore, the examiner reiterated that it was less likely than not that the Veteran's PTSD, alone, was the cause of his erectile dysfunction.  For rationale regarding CAD, the examiner noted that CAD does not cause erectile dysfunction, and that it was more likely that the Veteran's erectile dysfunction was due to his diffuse vascular disease associated with his chronic cigarette smoking (>75 pack/years), his previous heavy alcohol use, hypertension, and hyperlipidemia.  The examiner further opined that hypertension, while a contributor to erectile dysfunction, was not more likely than not, alone, the cause of the Veteran's erectile dysfunction.

In an addendum medical opinion in November 2014, a different VA physician (a urologist) opined that it was not at least as likely as not (a 50% or better probability) that the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD (to include medication taken for such), his service-connected CAD (to include medication taken for such), and/or his hypertension.  For rationale regarding medications, the physician noted that although some medications can cause a temporary erectile dysfunction, stopping the medicine nearly always alleviates the problem.  For rationale regarding PTSD, the physician noted that there is no research, scientific or medical literature that supports the contention that PTSD causes or permanently aggravates erectile dysfunction.  The physician also noted that, although any mental condition can acutely cause erectile dysfunction, the physician was not aware of any medical literature that confirms that PTSD commonly causes or worsens erectile dysfunction on a permanent basis.  For rationale regarding CAD, the physician noted that CAD does not cause or aggravate erectile dysfunction, and that these are two separate conditions and one does not affect the other.  For rationale regarding hypertension, the physician noted that hypertension does not cause or aggravate erectile dysfunction, and that these are two separate conditions and one does not affect the other.  The physician opined that the erectile dysfunction which began in 2006 was more likely due to the Veteran's longstanding cigarette smoking and previous history of heavy alcohol, and that these are both known risk factors.

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, erectile dysfunction is not a disease that is presumed service-connected when manifested in an herbicide-exposed Veteran; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to his erectile dysfunction.

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  See Combee, 34 F.3d at 1042.  However, the record does not contain any competent evidence suggesting a link between the Veteran's erectile dysfunction and herbicide exposure, and accordingly the Board finds that a medical opinion to address such a link is not necessary, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon, 20 Vet. App. at 27, is not met.  Consequently, service connection for erectile dysfunction as secondary to herbicide exposure is not warranted.  See 38 C.F.R. § 3.303(b).

The evidence shows that the Veteran has been treated for erectile dysfunction during the period of the current claim.  His service treatment records are silent for erectile dysfunction, and there is no evidence that erectile dysfunction was diagnosed until at least 30 years following his discharge from active duty.  Consequently, service connection for erectile dysfunction on the basis that such became manifest in service and persisted is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from erectile dysfunction continuously since service.  See 38 C.F.R. § 3.303(b).

With regard to the Veteran's contention that his erectile dysfunction is secondary to his service-connected PTSD (to include medication taken for such) and/or his service-connected CAD (to include medication taken for such), the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's erectile dysfunction and his service-connected PTSD and CAD, namely the medical opinions rendered by the June 2010 and October 2014 VA examiners and by the VA physician in November 2014, is against the Veteran's claim.  These opinions are by medical professionals (who are competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  Thus, such opinions are the most probative evidence in this matter.  Consequently, service connection for erectile dysfunction as secondary to his service-connected PTSD and/or his service-connected CAD is not warranted.  See 38 C.F.R. § 3.310.  [With regard to the Veteran's contention that his erectile dysfunction is secondary to his hypertension, the Board notes that the Veteran is not currently service-connected for hypertension (as service connection for such has been denied in the instant decision).  Therefore, he cannot be granted service connection for his erectile dysfunction as secondary to hypertension under 38 C.F.R. § 3.310.]

The Veteran is competent to describe any discernible symptoms of his erectile dysfunction without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his erectile dysfunction (relating such to his in-service herbicide exposure or to his service-connected disabilities) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of erectile dysfunction is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected disabilities, is denied.

The appeal seeking service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or to service-connected disabilities, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


